Brewster, J.
(dissenting). I cannot agree to an increase in the award of damages. The evidence is insufficient to establish any pecuniary injury. Claimant is indigent and suffers an incurable mental illness which is superimposed upon his irremediable mental deficiency. The great weight of evidence discloses that prior to his injury in question his plight was such that not only would he never have been a free or to any extent a useful member of society, but rather, that he would have continued a burden thereon during the remainder of his life. There is no evidence to establish that his welfare can ever be better served or as well served than as by his continuance in the care of the State. The appraisal of compensatory damages in terms of money is especially difficult for such a measure seems wholly inadequate. The evidence presents too few factors for its functioning. Even the base as to pain and suffering finds some equivocation and uncertainty in the proofs. Any amount to which we may advance the assessment seems futile in the furtherance of justice. It is clear that no penalty should be laid upon the benefactor. So, in cold justice to both sides no increased amount will make the bar of the scale more level — more satisfying to judicial conscience. The judgment should be affirmed.
*620Hill, P. J., Heffernan, Foster and Lawbence, JJ., concur in Per Curiam opinion; Brewster, J., dissents in a memorandum, as to the increase of the judgment.
The judgment of the Court of Claims is modified on the law and facts by increasing the amount of the award from the sum of $9,000 to the sum of $20,000, and as so modified it is affirmed, with costs.
This court disapproves the fifth conclusion of law contained in the decision which reads: 5. That claimant is entitled to an award herein against the State of New York in the sum of Nine Thousand Dollars ($9,000.00) ” and in place and stead thereof finds as follows: “ 5. That the claimant is entitled to an award herein against the State of New York in the sum of Twenty Thousand Dollars ($20,000.00) ”.